Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 14, 2019.

Examiner Comments
To satisfy an intended use limitation, which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See MPEP 2111.02 (e.g. “for printing”)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 9-10, 26-30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
suitable" in claim 1 is a relative term which renders the claim indefinite.  The term "suitable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim allows extrudable magnetic inks that do not require shear thinning behavior because they are suitable for extrusion.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 9, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2002/0084001; Iwasaki) in view of Lisitsin et al. (US 2015/0352782; Lisitsin), and Maka et al. (High performance epoxy composites cured with ionic liquids; Journal of Industrial and Engineering Chemistry, 31, 2015, 192–198; Maka; previously cited)
Iwasaki discloses a composition comprising a ferrite magnet powder mixed with a liquid epoxy resin. [0148]. Iwasaki select particles having a size in the range of 1-10 microns. [0034]. Iwasaki’s composition comprises a curing agent such as diaminodiphenylsulfone. [0148]. The composition also comprises a solvent. [0137]. The composition is moldable, [0137], and extrudable. [0131, 37].  See also discussion of the composition at [0025]. The composition enables production of magnets with good magnetizability and heat resistance. [0034]. 
Iwasaki’s compositions comprise 100 parts by weight of magnetic powder to 2.8 parts by weight resin and 0.7 parts by weight curing agent. [0148]. This range appears to overlap with the claimed volume % range. However, Iwasaki discloses utilizing volume ratios of 60/40 of magnet powder to resin. [0180-81]. 


However, Lisitsin discloses additive manufacturing via extrusion of polymeric materials. Abs.; [0045, 48].  Lisitsin discloses that the polymeric composition comprises reactive oligomers comprising epoxy moieties. [0083]. The composition comprises rheology modifiers, [0098], which allows the 3d printed material to have the adequate viscosity to be extruded and enhances shear-thinning properties. Id. Suitable modifiers include fumed silica or clays. Id. Lisitsin discloses clays selected from: bentonite, attapulgite, organoclays, and kaolin. [0027].
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the composition of Iwasaki and introduce a rheology modifier as disclosed by Lisitsin. Iwasaki discloses its desire to use of additives to change the physical properties of the melt. Iwasaki also discloses 3d printing involving extrusion.  Thus, the modification by Lisitsin would allow altering the physical properties of the extrudable polymer to achieve adequate viscosity for extrusion, and enhancing shear-thinning properties which would aid during extrusion when shear forces are applied to the composition. 

Iwasaki discloses the composition as shown above. Iwasaki discloses the use of curing agents but does not disclose that the curing agent is an imidazole derivative containing dicyanimide.
However, Maka discloses the use of 1-ethyl-3-methylimidazoliumdicyanamide, [EMIM]N(CN)2 as a latent curing agent to obtain epoxy materials with enhanced performance. Introduction; last para. The latent curing agents prolong pot life to greater than 70 days. Conclusion. The materials cured with these particular curing agents also have the following advantages: good technological features (high latency), high mechanical and thermal properties. Id. 

In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Re Claim 4: Iwasaki’s binder is a thermoplastic, thermosetting or elastomers. [0131]. 
Re Claim 27: Iwasaki also includes rare earth elements in the magnetic powder. Abs.; [0017].

Claims 1, 3-4, 9, 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2002/0084001; Iwasaki) in view of Lisitsin et al. (Lisitsin), Maka et al. (Maka), and Porter et al. (US 2018/0207863; Porter)
Iwasaki/Lisitsin/Maka disclose the use of clays including bentonite as shown above, but do not explicitly disclose nanoclay platelets. 
However, Porter discloses 3D printing of materials. [0093]. Porter discloses that to 3D print you need suitable rheological properties. Id. Too low viscosity and non-shear thinning materials are unsuitable, Id., to improve properties nanoclays are utilized. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the method of Iwasaki/Lisitsin/Maka and utilize the bentonite in nanosize because Porter 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2002/0084001; Iwasaki) in view of Lisitsin et al. (Lisitsin), Maka et al. (Maka), and Ogura et al. (US 2002/0156189; Ogura)
Iwasaki/Lisitsin/Maka disclose the method as shown above. The combined references Iwasaki/Lisitsin/Maka do not disclose that the 
Ogura discloses epoxy resins comprising curing agents and fillers, which are extruded. [0062]. Ogura discloses the epoxy resin can utilize solvents selected from methyl ethyl ketone, which is the same solvent of Iwasaki, as well as acetone.
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the teachings of Iwasaki/Lisitsin/Maka and substitute the MEK for acetone. Ogura discloses that both solvent are suitable in extrudable composition comprising epoxy resin, curing agents and fillers. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (US 2002/0084001; Iwasaki) in view of Lisitsin et al. (Lisitsin), Maka et al. (Maka), Porter et al. (US 2018/0207863; Porter), and Ogura et al. (US 2002/0156189; Ogura)
Iwasaki/Lisitsin/Maka disclose the method as shown above. The combined references Iwasaki/Lisitsin/Maka do not disclose that the 
Ogura discloses epoxy resins comprising curing agents and fillers, which are extruded. [0062]. Ogura discloses the epoxy resin can utilize solvents selected from methyl ethyl ketone, which is the same solvent of Iwasaki, as well as acetone.
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the teachings of Iwasaki/Lisitsin/Maka and substitute the MEK for acetone. Ogura discloses that both solvent are suitable in extrudable composition comprising epoxy resin, curing agents and fillers. 

Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered and are persuasive because of the Paranthaman et al. has been disqualified as prior art. Therefore, Examiner presents a new rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712